

116 SRES 484 IS: Recognizing January 27, 2020, as the anniversary of the first refugee and Muslim ban, calling on Congress to defund the Migrant Protection Protocols, and urging the President to restore refugee resettlement to historic norms.
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 484IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Mr. Blumenthal (for himself, Mrs. Murray, Mr. Markey, Mrs. Feinstein, Ms. Harris, Ms. Duckworth, Mr. Van Hollen, Mr. Sanders, Mrs. Gillibrand, Ms. Warren, Mr. Durbin, Ms. Hirono, Mr. Cardin, Mr. Merkley, Mr. Booker, Ms. Klobuchar, and Mr. Coons) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing January 27, 2020, as the anniversary of the first refugee and Muslim ban, calling on
			 Congress to defund the Migrant Protection Protocols, and urging the
			 President to restore refugee resettlement to historic norms.
	
 Whereas the world is in the midst of the worst global displacement crisis in history, with more than 25,900,000 refugees worldwide, according to United Nations High Commissioner for Refugees (UNHCR) estimates;
 Whereas UNHCR reports that global resettlement needs have doubled in recent years, reaching over 1,440,000 refugees in 2020;
 Whereas the United States Refugee Admissions Program (USRAP) is a life-saving solution critical to global humanitarian efforts, which serves to strengthen global security, leverage United States foreign policy goals, and support regional host countries while serving individuals and families in need;
 Whereas the United States has been a global leader in responding to displacement crises around the world and promoting the safety, health, and well-being of refugees and displaced persons;
 Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks;
 Whereas the United States Government leverages resettlement to encourage other countries to keep their doors open to refugees, allow refugee children to attend school, and allow adults to work;
 Whereas the USRAP emphasizes early self-sufficiency through employment, and most adult refugees are employed within their first six months of arriving to the United States;
 Whereas refugees contribute to their communities by starting businesses, paying taxes, sharing their cultural traditions, and being involved in their neighborhoods, and reports have found that refugees contribute more than they consume in State-funded services—including for schooling and health care;
 Whereas, for over 40 years, the United States has resettled up to 200,000 refugees per year, with an average admissions goal of 95,000 refugees per year;
 Whereas the United States Government has abdicated its leadership by setting a record-low refugee admissions goal in fiscal year 2020 at 18,000;
 Whereas, on January 27, 2017, President Donald J. Trump released an Executive order banning individuals from seven Muslim-majority countries and all refugees from entering the country;
 Whereas, since that time, the President has taken further executive and administrative actions to ban people from Muslim-majority countries and to dismantle the United States refugee program, resulting in significantly lowered capacity and loss of institutional memory and experience in the historically successful USRAP;
 Whereas the President issued a Proclamation on November 9, 2018, that wrongfully and illegally blocks people who cross between ports of entry from applying for asylum, and since then has taken further aggressive steps to dismantle the United States asylum system;
 Whereas the Department of Homeland Security started implementation of the Migrant Protection Protocols on January 29, 2019, and it has exposed tens of thousands of asylum seekers to torture, kidnapping, trafficking, and exploitation by returning them to dangerous border cities in Mexico;
 Whereas the 2018 Department of State country report for Mexico acknowledges serious and targeted risks faced by migrants and asylum seekers in, and transiting through, Mexico, such that it remains an unsafe place for many;
 Whereas the United States has returned more than 24,000 asylum seekers alone to Nuevo Laredo and Matamoros, widely recognized as among the most violent cities in the world, located in the state of Tamaulipas, which is the subject of a Department of State Level 4: Do Not Travel advisory;
 Whereas sending asylum seekers to another country limits and may completely eliminate their opportunity to identify and meet with counsel, thereby lowering their chances of obtaining relief; and
 Whereas all individuals seeking asylum in the United States are entitled to due process and access to an attorney: Now, therefore, be it
	
 That the Senate— (1)reaffirms the United States proud history of refugee resettlement and protection of asylum seekers;
 (2)recognizes January 27, 2020, as the anniversary of the first refugee and Muslim ban; (3)reaffirms the strong bipartisan commitment of the United States to promote the safety, health, and well-being of refugees, including through resettlement and the asylum seeking process to the United States for those who cannot return home;
 (4)underscores the importance of the United States Refugee Admissions Program and a robust asylum system as critical tools for United States global leadership;
 (5)recognizes the profound consequences faced by refugees, asylum seekers, and their families who have been stranded, separated, and scarred by current United States policies, leaving thousands mid-process and more with little hope of protection in the United States; and
 (6)calls upon the United States Government— (A)to resettle a robust number of refugees to meet global need in fiscal years 2020 and 2021 with an emphasis on rebuilding the resettlement program and returning to historic norms;
 (B)to operate the program in good faith in an attempt to meet their own stated objectives, restore historic refugee arrivals, improve consultation with Congress, and adhere to the clear congressional intent within the Refugee Act of 1980 (Public Law 96–212);
 (C)to ensure that no funds be made available by any Act to implement or enforce the Migrant Protection Protocols announced by the Secretary of Homeland Security on December 20, 2018, or any subsequent revisions to those protocols;
 (D)to enact the National Origin-Based Antidiscrimination for Nonimmigrants Act, introduced in the Senate as S. 1123 (116th Congress) and in the House of Representatives as H.R. 2214 (116th Congress), which would terminate the Muslim, refugee, and asylum bans; and
 (E)to recommit to offering freedom to individuals fleeing from persecution and oppression regardless of their country of origin or religious beliefs.